        Case 1:18-cr-00022-NLH Document 58 Filed 06/24/19 Page 1 of 1 PageID: 284


                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                MINUTES OF PROCEEDINGS

                                                  JUNE 24, 2019
OFFICE: CAMDEN                                    DATE OF PROCEEDING

JUDGE NOEL L. HILLMAN

COURT REPORTER: Robert T. Tate


                                                 Docket# CR 18-0022-02(NLH)
TITLE OF CASE:

UNITED STATES OF AMERICA
          vs.

JAMES LEWIS-02
     DEFENTDANT PRESENT

APPEARANCE:
Todd Gleason and Cassandra J. Barnum,
Trial Attorneys for Government.
Lori M. Koch, AFPD for Defendant.
Thomas Leakan, Supervisor U.S. Probation.

NATURE OF PROCEEDINGS: SENTENCE ON COUNT SEVEN OF THE SEVEN
                              COUNT INDICTMENT
 SENTENCE: term of Probation 3 years with 8 months home confinement and special
conditions.
 FINE: $4,000.00
 SPECIAL ASSESSMENT: $100.00
 Defendant and counsel advised of right to appeal.
 Government moved to Dismiss Counts 1, 4 and 5 of the Indictment;
 Ordered Counts Dismissed.
 Order to be entered.

Time commenced: 1 :53 p.m.     Time Adjourned:3:00 p.m.   Total Time: 1 hr., 07 min.

                                                 s/ Gladys Novoa
                                                 DEPUTY CLERK
